DETAILED ACTION
1. 	Claims 1-12 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


4.	Claims 1, 4,5,8,9 and 12 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,5,7,9,11 of US Patent Application publication No.: US 20190325589 A1  (to OAMI et al.,)  in view of WATANABE et al., US Patent Application Publication no.: US 20120077172 A1, published on March 29, 2012. 

5.  	 Regarding claim 1 of the current Application claim 3 which depend on claim 1 of the US Patent Application publication No.: US 20190325589 A1 to OAMI et al., teaches: 
Current Application No. : 16/444531
Co-Pending PGPUB:  US20190325589 A1
Claim 1  An information processing system comprising: at least one memory storing instructions; and at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: calculate a flow of objects in a capturing range of a fixed camera using 
 
 Claim 1  An information processing system comprising: at least one memory storing instructions; and at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: calculate a distribution of attributes of persons in an analysis range by analyzing at least any of images and voices, the attributes being distinguished by used language; estimate, with respect to at least one attribute included in the attributes, a number or a ratio of persons who belong to the at least one attribute and who are present in an 
Claim 3. The information processing system according to claim 1, wherein the at least one processor is further configured to: calculate a flow of persons in a particular range related to the analysis range using an image of the particular range; and estimate the number or the ratio of persons who belong to the at least one attribute and who are present in the estimation range at a time point in future, using the calculated flow and the calculated distribution. 


However, it is noted that OAMI does not specifically teach receiving “a surveillance image, the surveillance image being generated by the fixed camera, voices that are recorded with an microphone near the analysis range”.
(Figs.1-3, Figs. 1 and 2 illustrate a video camera 1 fixed on a screen and capture the images of students), voices that are recorded with an microphone near the analysis range (Fig.3   illustrate the structure of the video camera that includes a microphone 13, wherein the microphone record the sound of the students), 

OAMI and WATANABE are combinable because they are directed to an image and a voice processing system (Abstracts) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a speaker detection portion which detects a speaker from a plurality of persons based on an output sound signal of the microphone portion taught by OAMI ([0011] Fig.5) into WATANABE. 
	The suggestion/motivation for doing so would have been to allow user of OAMI to identify a person from a number of people by analyzing voices of the people. Thus, improve the efficiency of the information processing system of OAMI. 

As to claim 4, WATANABE teaches the analyzing comprises calculating a number of speakers in the voices using a speaker identification technique([0076], WATANABE teaches a method  of counting a number speakers based on  their voices. Specifically WATANABE teaches that  the number of  time each of the students 61 to 64 speaks as a speaker may be counted, for each student, based on the result of detection by the speaker detection portion 21, and then the counted number of times may be recorded in a memory).


Current Application No. : 16/444531
Co-Pending PGPUB:  US20190325589 A1
Claim 5. An information processing method comprising: calculating a flow of objects in a capturing range of a 

Claim 5. An information processing method comprising: calculating a distribution of attributes of persons in an analysis range by analyzing at least any of images and voices, the attributes being distinguished by used language; estimating, with respect to at least one attribute included in the attributes, a number or a ratio of persons who belong to the at least one attribute and who are present in an estimation range including a range not included in the analysis range, using the calculated distribution; and causing a display device to display, on a map of an area including the estimation range, a position of at least one of: a security guard that is able to speak a specific language; a security guard carrying a device that provides translation function; and a robot carrying a device that provides translation function. 
Claim 7. The information processing method according to claim 5, further comprising calculating a flow of persons in a particular range related to the analysis range using an image of the particular range; and estimating 


However, it is noted that OAMI does not specifically teach receiving “a surveillance image, the surveillance image being generated by the fixed camera, voices that are recorded with an microphone near the analysis range”.
On the other hand, in the same field of endeavor WATANABE teaches   a surveillance image, the surveillance image being generated by the fixed camera (Figs.1-3, Figs. 1 and 2 illustrate a video camera 1 fixed on a screen and capture the images of students), voices that are recorded with an microphone near the analysis range (Fig.3   illustrate the structure of the video camera that includes a microphone 13, wherein the microphone record the sound of the students), 

As to claim 8, WATANABE teaches the analyzing comprises calculating a number of speakers in the voices using a speaker identification technique([0076], WATANABE teaches a method  of counting a number speakers based on  their voices. Specifically WATANABE teaches that  the number of  time each of the students 61 to 64 speaks as a speaker may be counted, for each student, based on the result of detection by the speaker detection portion 21, and then the counted number of times may be recorded in a memory).
Current Application No. : 16/444531
Co-Pending PGPUB:  US20190325589 A1
Claim 9. A non-transitory computer-readable storage medium storing a program that 

Claim 9.  A non-transitory computer-readable storage medium storing a program 
Claim 11.  The storage medium according to claim 9, wherein the program further causes the computer to perform: calculating a flow of persons in a particular range related to the analysis range using an image of the particular range; and estimating the number 


However, it is noted that OAMI does not specifically teach receiving “a surveillance image, the surveillance image being generated by the fixed camera, voices that are recorded with an microphone near the analysis range”.
On the other hand, in the same field of endeavor WATANABE teaches   a surveillance image, the surveillance image being generated by the fixed camera (Figs.1-3, Figs. 1 and 2 illustrate a video camera 1 fixed on a screen and capture the images of students), voices that are recorded with an microphone near the analysis range (Fig.3   illustrate the structure of the video camera that includes a microphone 13, wherein the microphone record the sound of the students), 

As to claim 12, WATANABE teaches the analyzing comprises calculating a number of speakers in the voices using a speaker identification technique([0076], WATANABE teaches a method  of counting a number speakers based on  their voices. Specifically WATANABE teaches that  the number of  time each of the students 61 to 64 speaks as a speaker may be counted, for each student, based on the result of detection by the speaker detection portion 21, and then the counted number of times may be recorded in a memory).

6.	Claims 2-3,6-7 and 10-11 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,5,7,9,11 of OAMI et al., US 20190325589 A1  in view of WATANABE, US 20120077172 A1,further in view of  Hayakawa  et al., US20130197912, published on August 1, 2013. 
	
Regarding claim 2, OAMI teaches calculate the distribution of the attributes of the objects (see the discussion in  the first table  above),  but  the combination of OAMI and WATANABE fails to teach the remaining limitation of claim 2. 

On the other hand in the same field of endeavor images and voice processing system of Hayakawa teaches the at least one processor is further configured to calculate the distribution of the attributes of the objects by analyzing voices uttered by the objects in the analysis range using dictionary data including keywords associated with respective attributes([0109], When it is determined that the psychological state of the first speaker is normal, the voice recognizing unit 14 selects only a keyword having syllabic sounds more than predetermined number of syllabic sounds from the plurality of keywords registered in the word dictionary).

Modified OAMI and Hayakawa are combinable because they are directed to an image and a voice processing system (Abstracts) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of determining whether  the psychological state of a person is normal or  not normal y analyzing the voice of the person taught by Hayakawa([0109] )into modified OAMI. 
The suggestion/motivation for doing so would have been to allow user of OAMI to determine a psychological state of a person by analyzing the person’s voice. 

As to claim 3, Hayakawa teaches the attributes are distinguished by used language; and the at least one processor is further configured to calculate the distribution of the attributes of teaches a method of determining the psychological state of a speaker by analyzing keyword having the number of syllabic sounds, wherein the voice recognizing unit detects  keyword and determined whether the psychological state of the speaker normal or  not normal).

Claim 6 is rejected the same as claim 2 except claim 6   is directed to a method claim. Thus argument analogous to that presented above for claim 2 is applicable to claim 6

Claim 7 is rejected the same as claim 3 except claim 7   is directed to a method claim. Thus argument analogous to that presented above for claim 3 is applicable to claim 7.

Claim 10 is rejected the same as claim 2 except claim 10   is directed to a computer program claim. Thus argument analogous to that presented above for claim 2 is applicable to claim 10
Claim 11 is rejected the same as claim 3 except claim 11   is directed to a computer program claim. Thus argument analogous to that presented above for claim 3 is applicable to claim 11.









Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699